        Case: 3:19-cv-00387-jdp Document #: 48 Filed: 07/07/20 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


 JENNIFER RENO,

                              Plaintiff,
           v.                                                      OPINION and ORDER

 ALLSTATE PROPERTY AND CASUALTY                                         19-cv-387-jdp
 INSURANCE COMPANY,

                              Defendant.


       After a fire damaged her home, plaintiff Jennifer Reno filed a claim under her

homeowners insurance policy issued by defendant Allstate Property and Casualty Insurance

Company. Allstate agreed that the fire damage was covered by Reno’s policy, but it paid only

a portion of the losses that Reno claimed. Reno sued Allstate in state court for breach of

contract; Allstate removed the case to this court. Allstate has moved for summary judgment.

Dkt. 20.

       The parties’ dispute concerns the documentation that Reno submitted in support of her

claimed losses. Reno neglected to send Allstate a list of the property that she said had been

damaged in the fire as required under the policy. Allstate told her that the list was missing, but

she didn’t provide the list until after this litigation began. Because the missing list prevented

Allstate from effectively investigating Reno’s claim, Allstate didn’t breach its contract with her

by paying only part of her claimed losses. The court will grant summary judgment to Allstate

and close this case.



                                    UNDISPUTED FACTS

       The following facts are undisputed except where noted.
          Case: 3:19-cv-00387-jdp Document #: 48 Filed: 07/07/20 Page 2 of 8



          On May 5, 2018, Reno’s home and personal property were damaged by a fire. Reno

had a homeowners insurance policy issued by Allstate. She promptly informed Allstate of the

fire damage, and Allstate began investigating the claim and adjusting the loss. Reno retained

Miller Public Adjusters, LLC (which isn’t a party to this lawsuit) to represent her in her

insurance claim. Allstate concluded that damage caused by the fire was covered by Reno’s

policy.

          On May 10, Allstate sent a packet of information to Reno that told her what to do so

that Allstate could process her claim. In a letter contained in the packet, Allstate cited a

provision of Reno’s policy regarding her obligations after a loss. In addition to other

requirements not at issue, the provision required Reno to give Allstate “a detailed list of the

damaged, destroyed or stolen property, showing the quantity, cost, actual cash value and the

amount of loss claimed” and, within 60 days of the loss, “a signed, sworn proof of the loss”

that included, among other information, “the actual cash value and amount of loss for each

item damaged, destroyed or stolen.” Dkt. 25-1, at 21 (bolding removed). Allstate also enclosed

two forms for Reno to complete and return to Allstate within 60 days of the fire, titled “Sworn

Statement in Proof of Loss” and “Personal Property Inventory Loss.” The letter described both

forms and told Reno that they were necessary to assist Allstate in processing her claim.

          Allstate adjuster Eric Brandt inspected the damage to Reno’s property in June. He sent

a list of damaged items and an estimated valuation of the damage to Reno via her

representative, Miller Public Adjusters. Through Miller, Reno requested an extension to submit

her proof-of-loss statement and supporting documents. Allstate gave Reno a 30-day extension

from her July 5 deadline and paid her $17,336.37 for the undisputed losses and remediation,




                                                2
        Case: 3:19-cv-00387-jdp Document #: 48 Filed: 07/07/20 Page 3 of 8



saying that it might make additional payments based on her proof-of-loss statement and

supporting documents.

       On August 17, Allstate wrote to Miller, saying that it hadn’t received Reno’s proof-of-

loss statement or supporting documents and would not add any items to its inventory list at

that time.

       Miller adjuster Brian Balthazor sent an email to Brandt on December 3. Dkt. 46-2. In

his email, Balthazor said that a loss inventory and invoices were attached, and he included a

link that he said contained photographs of additional items for which Reno was claiming

coverage. Dkt. 46-2. But Balthazor did not actually attach the loss inventory, and Brandt says

that he was unable to open the link to the photographs. Reno doesn’t dispute that Balthazor

failed to attach the loss inventory, but she says that her attorney was able to access the

photographs when he opened the link on an unspecified later date. Dkt. 38, ¶ 3. Whether

Brandt was unable to access the photographs is disputed, although that dispute is ultimately

immaterial.

       Brandt replied in a letter on December 5. Dkt. 46-1. He did not mention the missing

loss inventory or photographs. He said that Allstate would pay the expenses supported by the

invoices attached to Balthazor’s letter. He also wrote,

              The policy required a proof of loss to be filed within 60 days from
              the date of loss. Allstate Insurance allowed an additional 30 days
              from July 11, 2018 and there requested the proof of loss and its
              supporting documentation by the timeframe noted. On August
              17, 2018, a follow up letter was sent indicating that the
              information was not received within the 30 additional days. We
              have closed the claim and are unable to add additional items or
              adjust the estimate.

       Balthazor sent a completed proof-of-loss form to Allstate on December 31. Dkt. 46-3.

He did not include any new supporting documents with the proof-of-loss form. Brandt

                                               3
        Case: 3:19-cv-00387-jdp Document #: 48 Filed: 07/07/20 Page 4 of 8



responded on January 14, 2019, saying that the proof-of-loss form didn’t satisfy the policy’s

requirements because it didn’t include the actual cash value of the property and because it “did

not include the inventory list, photos, or original invoices from respective vendors for work

performed.” Dkt. 46-4. Brandt gave Balthazor 15 additional days to submit supporting

documentation for Reno’s additional claimed damages.

       Balthazor responded on January 23 by re-forwarding his December 3 email to Brandt.

Dkt. 46-5. The email again lacked a loss inventory. Brandt says that he was again unable to

access the photographs through the link included in the email.

       Brandt responded two days later to say that he had reviewed the information provided

by Balthazor and that it contained no new information. Dkt. 46-6. He again quoted the policy’s

language quoted above regarding an insured’s responsibilities after a loss. He said that Allstate

would not grant any further extensions and that Reno’s claim was closed. Neither Reno nor

Miller provided any further information to Allstate before Reno filed this lawsuit.



                                           ANALYSIS

       Reno asserts three claims against Allstate for its refusal to pay the full amount of her

claimed loss: (1) breach of contract; (2) bad faith; and (3) failure to make a timely payment as

required by Wis. Stat. § 628.46. Dkt. 2-2.1 The court concludes that Allstate is entitled to

summary judgment on the breach of contract claim. The bad faith and statutory claims are

contingent on the breach of contract claim, so those claims fail as well. See Brethorst v. Allstate

Prop. & Cas. Ins. Co., 2011 WI 41, ¶ 5, 334 Wis. 2d 23, 798 N.W.2d 467 (breach of contract



1
  Reno includes a fourth “claim” for punitive damages, but that is a request for relief, not a
claim. See Selective Ins. Co. of S. Carolina v. City of Paris, 769 F.3d 501, 508 (7th Cir. 2014).


                                                4
        Case: 3:19-cv-00387-jdp Document #: 48 Filed: 07/07/20 Page 5 of 8



required for bad-faith claim against insurer); Wis. Stat. § 628.46(1) (untimely payment claim

defeated if insurer has reasonable proof that it wasn’t responsible for payment of claim).

       The insurance policy states that it is governed by the law of the state where the insured

home is located, which is Wisconsin. And both parties rely on Wisconsin law, so the court will

do the same.

       Under Wisconsin law, a claim for breach of contract has three elements: (1) a contract

between the parties that creates obligations from the defendant to the plaintiff; (2) the

defendant’s failure to fulfill those obligations; and (3) damages flowing from the breach. Brew

City Redev. Grp., LLC v. Ferchill Grp., 2006 WI App 39, ¶ 11, 289 Wis. 2d 795, 714 N.W.2d

582. The court agrees with Allstate that Reno hasn’t adduced any evidence of the second

element because Reno didn’t support her claimed losses with enough proof to allow Allstate to

investigate her claims.

       To recover under an insurance policy, an insured must substantially comply with the

terms of her policy, including requirements for proof of loss. Davis v. Allstate Ins. Co., 101 Wis.

2d 1, 303 N.W.2d 596, 599 (1981); RTE Corp. v. Md. Cas. Co., 74 Wis. 2d 614, 247 N.W.2d

171, 180 (1976). This standard requires the insured’s actions to meet “the essential purpose

of the contract.” Davis, 303 N.W.2d at 599. The parties agree that the essential purpose of

proof-of-loss requirements is to allow the insurer to effectively investigate the insured’s possible

claims. See Dkt. 35, at 8; Dkt. 39, at 3. An insured has substantially complied with an insurance

contract’s proof-of-loss requirements if she gives the insurer enough information to allow it to

“form an intelligent estimate of its rights and liabilities under the contract.” Duir v. John Alden

Life Ins. Co., 573 F. Supp. 1002, 1008–09 (W.D. Wis. 1983) (quoting 3 J. Appleman, Insurance




                                                 5
        Case: 3:19-cv-00387-jdp Document #: 48 Filed: 07/07/20 Page 6 of 8



Law & Practice, §§ 1444 at 113 and 1449 at 10 Supp. (1967, Supp. 1982)), aff’d, 754 F.2d 245

(7th Cir. 1985).

       Reno’s submissions to Allstate via her adjuster Balthazor did not meet this standard

because she failed to give Allstate a loss inventory of items that she believed should have been

covered. Allstate explicitly told Balthazor that Reno’s proof of loss was missing an “inventory

list.” Dkt. 46-4, at 1. In response, Balthazor merely re-sent his earlier email, again failing to

verify that he had actually attached the loss inventory. Allstate could not investigate Reno’s

claim without knowing what items she believed should have been covered, and she did not

provide the documents necessary to allow Allstate to do so. Allstate’s responses to Balthazor

could have been clearer, but Allstate told Balthazor what information he needed to send, and

Reno has identified no authority that would require Allstate to shoulder the consequences of

Balthazor’s carelessness.

       Whether Brandt was able to view the photographs is a disputed fact that the court

construes in Reno’s favor as the nonmoving party. But a set of photographs without an

inventory list would not be enough to allow Allstate to effectively investigate Reno’s claim.

Without such a list, Allstate would not know what the photographs depicted, how much Reno

thought the items were worth, or how much damage Reno thought the items had sustained. So

even assuming that Brandt was able to view the photographs, Reno failed to substantially

comply with her policy’s proof-of-loss provisions.

       Reno contends that even though she didn’t provide Allstate with a loss inventory, she

substantially complied with her policy’s provisions because she promptly gave Allstate notice

of the fire, which allowed Allstate’s representative, Brandt, to investigate her claim by surveying

the damage within a month of the fire. She relies on Welton Enterprises, Inc. v. Cincinnati


                                                6
        Case: 3:19-cv-00387-jdp Document #: 48 Filed: 07/07/20 Page 7 of 8



Insurance Company, 131 F. Supp. 3d 827 (W.D. Wis. 2015), in which the court held that a jury

could find that an insured had substantially complied with its proof-of-loss obligations by

promptly informing its insurer of the damage and allowing the insurer to inspect it. Id. at 839.

But the insurer’s alleged breach in Welton was its outright denial that the policy covered any of

the loss; here, the parties agree that the fire caused a covered loss but they dispute the amount

of the loss. The point of Welton is that an insurer may raise an insured’s failure to comply with

a policy’s proof-of-loss requirements as a defense only if that failure could have caused the

insurer to reach the conclusion challenged by the insured. See id. at 838–39. In Welton, the

insurer didn’t need proof of loss to effectively investigate the insured’s claim and conclude that

the damage wasn’t covered by the policy; it only needed to know that the damage had occurred

so that it could view the damage. Here, Allstate needed to know what losses Reno believed

should have been covered before it could investigate those losses. Reno failed to substantially

comply with the requirements of her policy because she failed to give Allstate a loss inventory.

       Finally, Reno contends that Allstate should have known that she intended to claim more

personal property than Allstate had identified in its own investigation and that Allstate failed

to conduct a diligent and fair investigation of her claim. She says Allstate should have known

this because her policy limit for personal property was far higher than the $17,336.37 that

Allstate had paid up to that point. But she cites no authority for the proposition that an insurer

should assume that an insured will claim the full value of her policy without any such indication

from the insured. Nor does she explain how Allstate could have conducted a diligent and fair

investigation of her claim if it did not know what personal property she claimed losses on. The

fact remains that it was Reno’s responsibility under her policy to provide Allstate with enough

information to allow Allstate to effectively investigate her claim, but she failed to do so.


                                                7
        Case: 3:19-cv-00387-jdp Document #: 48 Filed: 07/07/20 Page 8 of 8



                                       CONCLUSION

       The undisputed facts show that Reno did not substantially comply with the contract’s

proof-of-loss requirements, so her breach of contract claim fails as a matter of law. This dooms

Reno’s remaining claims. Accordingly, the court will grant Allstate’s motion for summary

judgment and close this case.



                                           ORDER

       IT IS ORDERED that defendant Allstate Property and Casualty Insurance Company’s

motion for summary judgment, Dkt. 20, is GRANTED. The clerk of court is directed to enter

judgment in favor of defendant and close this case.

       Entered July 7, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               8
